Name: Commission Regulation (EEC) No 2777/83 of 3 October 1983 amending quantitative limits fixed for imports of certain textile products originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 273/ 12 Official Journal of the European Communities 6. 10 . 83 COMMISSION REGULATION (EEC) No 2777/83 of 3 October 1983 amending quantitative limits fixed for imports of certain textile products originating in Poland of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 31 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1983 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Poland has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quantitative limits for textile products originating in Poland, as fixed in Annex IV to Regulation (EEC) No 3589/82, are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . 6. 10. 83 Official Journal of the European Communities No L 273/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 , 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Poland I UK Tonnes 37 183 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres Poland F IRL Tonnes 141 100